
	
		I
		111th CONGRESS
		2d Session
		H. R. 5098
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To delay the implementation of the licensing requirements
		  under the S.A.F.E. Mortgage Licensing Act of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Flexible Licensing Compliance for
			 Nonprofit Housing Employees Act of 2010.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the United States is experiencing a
			 historic foreclosure crisis on home mortgages;
			(2)in the first
			 quarter of 2010, 8,000,000 homes were in the foreclosure pipeline and
			 27,000,000 households reportedly owed more than their homes were worth;
			(3)nonprofit housing
			 counseling agencies approved by the Department of Housing and Urban Development
			 are experiencing an increased demand for housing counseling services;
			(4)housing counselors
			 are facing a growing need for their foreclosure prevention and home purchasing
			 services;
			(5)a
			 decrease in the availability of Federal, local, and private funds has
			 contributed to reduced budgets for nonprofit housing counseling agencies;
			 and
			(6)it is estimated
			 that one in four housing counseling agencies has reduced staff due to budget
			 shortfalls and, as a result, housing counseling agencies have reduced their
			 hours and turned away clients.
			3.Effective date of
			 licensing and registration requirementsNotwithstanding any other provision of law,
			 sections 1504 and 1508 of the S.A.F.E. Mortgage Licensing Act of 2008 (12
			 U.S.C. 5103, 5107), and any regulations of the Secretary of Housing and Urban
			 Development under such Act regarding licensing or registration requirements for
			 engaging in the business of a loan originator shall not take effect until
			 January 1, 2011.
		
